1    Daniel M. Combs, Colo. Bar No.: 34740
     (appearing pro hac vice)
2    CAMPBELL LITIGATION, P.C.
     730 Seventeenth St., Suite 730
3    Denver, Colorado 80202
     Tel: (303) 536-1833
4    Email: daniel@campbell-litigation.com
5    Alexander L. Nowinski, #304967
     HARDY ERICH BROWN & WILSON
6    A Professional Law Corporation
     455 Capitol Mall, Suite 200
7    Sacramento, California 95814
     Tel: (916) 449-3801
8    Email: anowinski@hebw.com
9    Attorneys for Defendant AT&T
     Umbrella Benefit Plan No. 3
10
     (Additional party on page 3)
11
12                      IN THE UNITED STATES DISTRICT COURT

13      IN AND FOR THE EASTERN DISTRICT – SACRAMENTO DIVISION

14   JEROME A. CLAY,                           Case No. 2:17-cv-00749-KJM-
15                                             KJN
                 Plaintiff,
16                                             STIPULATION AND ORDER
           v.                                  TO CONTINUE AND RE-SET
17                                             SUMMARY JUDGMENT
     AT&T UMBRELLA BENEFIT PLAN                BRIEFING SCHEDULE AND
18   NO. 3                                     HEARING

19               Defendants.

20
21
22
23
     Jerome A. Clay, Jr.
24   4143 Riverbrook Court
25   Stockton, CA 95219
     Tel: (209) 603-9852
26   Email: jclay7@sbcglobal.net
27
     Pro se Plaintiff
28
     2:17-cv-00749-KJM-KJN               1   STIPULATION AND ORDER TO
                                             CONTINUE AND RE-SET SUMMARY
                                             JUDGMENT BRIEFING SCHEDULE
                                             AND HEARING
1          Defendant AT&T Umbrella Benefit Plan No. 3 (“Defendant”), by and
2    through its undersigned counsel, and Plaintiff Jerome A. Clay (“Plaintiff” or
3    “Mr. Clay”), appearing pro se, stipulate to continue and re-set the summary
4    judgment briefing schedule set forth in the Court’s February 8, 2019 Scheduling
5    Order (ECF No. 67), and state as follows in support of the stipulation:
6          1.    The parties agree that this Employee Retirement Income Security Act
7    of 1974 (“ERISA”) denial of disability benefits lawsuit should be resolved through
8    cross motions for summary judgment
9          2.    The parties stipulate to a seven (7) week extension of the summary
10   judgment deadlines. The extension is necessary because pro se Plaintiff, Mr. Clay,
11   is studying for and will be taking the California Bar Examination scheduled for
12   July 30-31, 2019. Defendant’s counsel also is in need of additional time to prepare
13   a summary judgment brief to accommodate various briefing deadlines in June
14   2019, and Defendant does not oppose and agrees to the seven (7) week extension
15   to accommodate Mr. Clay’s Bar examination studies.
16         3.    Accordingly, the Parties stipulate to re-set the summary judgment
17   briefing schedule as follows:
18               •     Deadline to file cross motions for summary judgment: From
19                     June 28, 2019 to August 16, 2019;
20               •     Deadline to file any oppositions to cross motions for summary
21                     judgment: From July 26, 2019 to September 13, 2019;
22               •     Deadline to file any reply briefs: From August 16, 2019 to
23                     October 4, 2019; and
24               •     Hearing on cross motions for summary judgment: From
25                     September 12, 2019, at 10:00 a.m. to October 31, 2019, at
26                     10:00 a.m..
27         4.    The stipulated extensions will not prejudice either party.
28         5.    This is the first stipulation to extend the summary judgment briefing
     2:17-cv-00749-KJM-KJN                   2   STIPULATION AND ORDER TO
                                                 CONTINUE AND RE-SET SUMMARY
                                                 JUDGMENT BRIEFING SCHEDULE
                                                 AND HEARING
1    schedule in this case.
2         Dated: June 10, 2019.
3
     /s/ Jerome A. Clay (as authorized       CAMPBELL LITIGATION, P.C.
4    on June 9, 2019)
     Jerome A. Clay                          /s/ Daniel M. Combs
5
     Pro se Plaintiff                        Daniel M. Combs, Colo. Bar No. 34740
6                                            (admitted pro hac vice)
7
                                             HARDY ERICH BROWN & WILSON
8                                            Alexander L. Nowinski, #304967
9
                                             Attorneys for Defendant AT&T
10                                           Umbrella Benefit Plan No. 3
11
12
13
14
15         IT IS SO ORDERED.

16   Dated: June 12, 2019
17
18
19   clay.749

20
21
22
23
24
25
26
27
28
     2:17-cv-00749-KJM-KJN               3    STIPULATION AND ORDER TO
                                              CONTINUE AND RE-SET SUMMARY
                                              JUDGMENT BRIEFING SCHEDULE
                                              AND HEARING
